DETAILED ACTION
This office action is a response to an application filed on 03/23/2020, in which claims 1-20 are pending and ready for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-15 and 17-20 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by Francis Forest (hereinafter, “Forest”; 20200169844).
In response to claim 12, 
Forest teaches a method of modifying control over a device in a vehicle, comprising: receiving, from a first user interface system carried by the vehicle and coupled to the vehicle communication network, selection information associated with a passenger and a device (fig.1, element 100, communication architecture is equated to vehicle communication network, paragraph 29, fig. 6A and 6B, paragraph 83, electronic device is equated to a device, graphical user interface with the electronic device is equated to a first interface system, receiving input is read as receiving, aircraft cabin environment is equated to a vehicle  and coupled to the vehicle communication network, using touch screen or voice or other suitable input is input implicitly teaches using selection procedure, that is received via user interface is interpreted as information associated with a passenger and a device); 
determining, based at least in part on a query of the at least one data store, that a valid association exists between the passenger and a user of the first user interface system (fig. 6A, element 614, paragraphs 84 and 85, interface 614 is equated to first interface, selecting an option in paragraph 84 or customizing an option as describes in paragraph 85 by a cabin crew determining, information those are stored on in an onboard server or one or more computing device (described in paragraph 84) are equated to a data store, selection option or customized options those are provided by the system via interface 614 are equated to a query of a data sore); and 
modifying an ability of the passenger to control the device via a passenger user interface system carried by the vehicle and associated with the passenger based on determining that a valid association exists between the passenger and the user of the first user interface system (paragraphs 84 and 85, utilizing interface teaches this limitation).
In response to claim 13, 
Forest teaches wherein the steps of receiving, determining and modifying occur via at least one processor coupled to the vehicle communication network and to at least one memory programmed with executable instructions (paragraph 103 teaches this limitation).
In response to claim 14, 
Forest teaches wherein the at least one processor is within the vehicle, and wherein the vehicle is an aircraft (paragraph 28, aircraft 101).
In response to claim 15, 
Forest teaches wherein the first user interface system comprises at least one of a passenger PED, a passenger PCU, a crew-member PED, and an in-seat device (paragraph 83, electronic device 602 is equated to a passenger PED, a passenger PCU, a crew-member PED, and an in-seat device).
In response to claim 17, 
Forest teaches wherein the device comprises a call button (paragraph 83, vocal input implicitly teaches using a call button).
In response to claim 19, 
Forest teaches wherein modifying the ability of the passenger to control the device comprises at least one of disabling a signal from passing from the passenger user interface system to the device (fig. 8A, element 812, paragraph 93, using “off” option teaches this limitation).
In response to claim 20, 
Forest teaches wherein modifying the ability of the passenger to control the device further comprises enabling a signal to pass from the first user interface system to the device (fig. 8A, element 812, paragraph 93, using “On” option teaches this limitation).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 and 18 are rejected under 35 U.S.C 103 (a) as being unpatentable over Francis Forest (hereinafter, “Forest”; 20200169844) in view of Watson et al. (hereinafter, “Watson”; 20180027036).
In response to claim 1, 
Forest teaches at least one processor coupled to the vehicle communication network and to at least one memory programmed with executable instructions, the at least one processor configured to execute the executable instructions to (paragraph 103 teaches this limitation): 
receive, from a first user interface system carried by the vehicle and coupled to the vehicle communication network, selection information associated with a passenger and a device (fig.1, element 100, communication architecture is equated to vehicle communication network , paragraph 29, fig. 6A and 6B, paragraph 83, electronic device is equated to a device, graphical user interface with the electronic device is equated to a first interface system, receiving input is read as receiving, aircraft cabin environment is equated to a vehicle  and coupled to the vehicle communication network, using touch screen or voice or other suitable input implicitly teaches using a selection procedure  that is received via user interface associated with a passenger and a device); 
determine, based at least in part on a query of the at least one data store, that a valid association exists between the first user interface system and the passenger (fig. 6A, element 614, paragraphs 84 and 85, interface 614 is equated to first interface, selecting an option in paragraph 84 or customizing an option as describes in paragraph 85 by a cabin crew determining, information those are stored on in an onboard server or one or more computing device (described in paragraph 84) are equated to a data store, selection option or customized options those are provided by the system via interface 614 are equated to a query of a data sore); and
modify an ability of the passenger to control the device (paragraphs 84 and 85, utilizing interface teaches this limitation).
Forest does not teach explicitly about using a system for modifying control of a device, the system comprising: a content distribution system configured to provide a vehicle communication network for the vehicle, and at least one data store coupled to the vehicle communication network, the at least one data store configured to store passenger data, device data, and user interface system data. 
Watson teaches a system for modifying control of a device, the system comprising: a content distribution system configured to provide a vehicle communication network for the vehicle (paragraph 25, aircraft is equated to a vehicle, fig. 2, element 34 is equated to a content distribution system for providing vehicle communication network and a content contribution system, paragraph 40, multimedia is equated to content); 
at least one data store coupled to the vehicle communication network, the at least one data store configured to store passenger data, device data, and user interface system data (fig. 2, element 48, remote server is equated to a data store that is connected to vehicle communication network 52, multimedia content is equated to data, paragraphs 53 and 58, data and selected multimedia (in paragraph 58) are equated to passenger data and device data and  user interference data); and
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Forest to use using a system for modifying control of a device, the system comprising: a content distribution system configured to provide a vehicle communication network for the vehicle, and at least one data store coupled to the vehicle communication network, the at least one data store configured to store passenger data, device data, and user interface system data. as taught by Watson because it would improve a content loader device to an inflight entertainment system across a fleet of aircraft and would provide a crew mobile device-based content loader for the inflight entertainment system. 
In response to claim 2, 
Forest teaches wherein the vehicle is an aircraft (fig. 1, element 100, paragraph 28, aircraft 100), and wherein the content distribution system, the at least one data store, the at least one processor, and the at least one memory are within the aircraft (paragraph 34, on board server is equated to content distribution system and a data store, paragraph 103 teaches about using a processor, and the at least one memory are within the aircraft).
In response to claim 3, 
Forest teaches wherein the first user interface system comprises at least one of a passenger PED, a passenger PCU, a crew-member PED, and an in-seat device (paragraph 83, electronic device 602 is equated to a passenger PED, a passenger PCU, a crew-member PED, and an in-seat device).
In response to claim 4, 
Forest teaches wherein the at least one data store is further configured to store a set of associations between passengers on a flight (paragraph 34, on board server is equated to data store, services and application are equated to a set of associations between passengers on a flight, locally stored content is interpreted as storing a set of associations between passengers on a flight).
In response to claim 5, 
Forest does not teach explicitly about the system of claim 5. 
Watson teaches wherein the first user interface system is a crew-member controlled device (paragraph 32, using PED as electronic flight beg teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Forest to use first user interface system is a crew-member controlled device as taught by Watson because it would improve a content loader device to an inflight entertainment system across a fleet of aircraft and would provide a crew mobile device-based content loader for the inflight entertainment system.
In response to claim 6, 
Forest does not teach explicitly about the system of claim 6. 
Watson teaches wherein the device comprises a seatback monitor (paragraph 27, terminal unit is equated to a seat back monitor), and wherein modifying an ability of the passenger to control the device comprises limiting the passenger access to content viewable on the seatback monitor (paragraph 40, updating multimedia content is read as modifying an ability of the passenger to control the device, paragraph 29, selecting one or more viewing or listening form a multimedia content explicitly teaches accessing limited amount of viewable multimedia content by a passenger form a multimedia content library).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Forest to use a device comprises a seatback monitor and wherein modifying an ability of the passenger to control the device comprises limiting the passenger access to content viewable on the seatback monitor as taught by Watson because it would improve a content loader device to an inflight entertainment system across a fleet of aircraft and would provide a crew mobile device-based content loader for the inflight entertainment system.
In response to claim 8, 
Forest teaches wherein the at least one processor is further configured to execute the executable instructions to display a confirmation on (paragraph 103 teaches this limitation); at least one of a display of the first user interface system and a display of a second user interface system carried by the passenger (figs 6A, 6B, paragraphs 83 and 84, interface 614 is equated to a display for first user and passenger, crew is equated to first user and passenger is equated to  second user, using interface 614 by the crew is interpreted as using the display by the first user interface system, and using the interface 614 by the passenger is interpreted as  the display of the first user interface system and a display of a second user interface system carried by the passenger).
In response to claim 9, 
Forest teaches wherein the passenger data comprises at least one of an age, a seat number, allowable content, a functionality, a status as a guardian, a restriction, an authorization, a disability, and a time (fig. 6A, element 614, paragraphs 84 and 85, navigating different options for seats as described in these paragraphs teaches passenger data comprises a seat number, information those are stored on in an onboard server or one or more computing device (described in paragraph 84) are equated to passenger data).
In response to claim 10, 
Forest does not teach explicitly about the system of claim 10. 
Watson teaches wherein the user interface system data comprises data relating to user interface systems that are configured to control a set of devices (paragraph 31, PEDs are equated to set of devices, paragraph 28, data base is equated to user interface system data, paragraph 29, selecting one or more viewing or listening form a multimedia content explicitly teaches using data relating to user interface systems that are configured to control a set of devices).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Forest to use user interface system data comprises data relating to user interface systems that are configured to control a set of devices as taught by Watson because it would improve a content loader device to an inflight entertainment system across a fleet of aircraft and would provide a crew mobile device-based content loader for the inflight entertainment system.
In response to claim 11, 
Forest teaches wherein the set of associations include associations between passengers (figs. 6 and 7, paragraph 84-85 and 89-90, selecting a seat option as described in paragraphs 84-85 or selecting a “GO” option for a task as described in paragraph 89-90 teaches using set of associations include associations between passengers).
In response to claim 18, 
Forest teaches wherein the device comprises a seatback monitor (paragraph 83, electronic device 602 with touch screen interaction is also equated to a monitor, executing at a seatback unit is interpreted as electronic device 602 associated with the passenger's seat), and 
Forest does not teach explicitly about wherein modifying an ability of the passenger to control the device comprises limiting the passenger access to content viewable on the seatback monitor. 
Watson teaches wherein modifying an ability of the passenger to control the device comprises limiting the passenger access to content viewable on the seatback monitor (paragraph 40, updating multimedia content is read as modifying an ability of the passenger to control the device, paragraph 29, selecting one or more viewing or listening form a multimedia content explicitly teaches accessing limited amount of viewable multimedia content by a passenger form a multimedia content library).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Forest to modifying an ability of the passenger to control the device comprises limiting the passenger access to content viewable on the seatback monitor as taught by Watson because it would improve a content loader device to an inflight entertainment system across a fleet of aircraft and would provide a crew mobile device-based content loader for the inflight entertainment system.
Claim 16 is rejected under 35 U.S.C 103 (a) as being anticipated by Francis Forest (hereinafter, “Forest”; 20200169844) in view of Thaler et al. (hereinafter, “Thaler”; 20180103039).
In response to claim 16, 
Forest does not teach explicitly about the system of claim 16. 
Thaler teaches wherein the passenger is a minor, wherein the second user interface system is associate with the passenger seat, and wherein the valid associate indicates the user is a guardian of the passenger (paragraph 41, user equipment (UE) is equated to second user interface, enabling electronic communication of information between the user equipment and a connected vehicle 108 (e.g. passenger vehicle, aircraft) is interpreted as implicitly teaches using the UE associate with a passenger seat, paragraph 61, minor or child is equated to minor, adult or parent is equated to guardian, a requisite permission for controlling  is equated to valid associate indication, determining a requisite permission for controlling one or more functionalities based on the status of a user interpreted as using a valid associate indicates the user is a guardian of the passenger). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Forest to for a minor, wherein the second user interface system is associate with the passenger seat, and wherein the valid associate indicates the user is a guardian of the passenger as taught by Thaler because it would provide a functionality for managing permission on a pre-user basis by manually adding administrative right.
Allowable Subject Matter
Claim is 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
201800227036………………. paragraphs 25-29, 31-32, 35-37, 40 and 58.
20200169844…………………paragraphs 83-87, 88-89, and 103.
20180103039………………….paragraphs 21, 41 and 61.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466 

/DIANE L LO/Primary Examiner, Art Unit 2466